STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

ANTHONY MISITA AND GLENN AND NO. 2022 CW 1065
LINDA TORRES

VERSUS

JOHN MAMOULIDES, LAKELOTS,

INC., INTREPID, INC., ONE

CONSORT INTERNATIONAL, LLC, NOVEMBER 21, 2022
LAKE RAMSEY DEVELOPMENT, AND

ST. TAMMANY PARISH

 

In Re: Anthony Misita and Glenn and Linda Torres, applying
for supervisory writs, 22nd Judicial District Court,
Parish of St. Tammany, No. 201314638.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED.

MRT

CHH

COURT OF APPEAL, FIRST CIRCUIT

acd)

DEPUTY CLERK OF COURT
FOR THE COURT